Mr. Justice Phillips delivered the opinion of the court: Petition prays for the cost of an improvement to be paid for by special assessment. Objections filed by the appellee presented the question whether the ordinance is invalid because it fails to show affirmatively that the improvement was within the city. Objections were sustained. This question was determined in Stanton v. City of Chicago, 154 Ill. 23, and this ruling of the county court in sustaining the exceptions was error. The judgment is reversed and the cause remanded. Reversed and remanded.